 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDKaufman DeDell Printing, Inc. and Syracuse Print-ing and Graphic Communications Union, Local66. Case 3-CA-8574August 13, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn October 19, 1979, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, Respondent and Gen-eral Cousel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings, and conclusions of the Administrative LawJudge, only to the extent consistent herewith.1. The Administrative Law Judge found, and weagree for the reasons stated by him, that Respond-ent discharged employee David Barnello for unionactivities and for filing charges with the Board inviolation of Section 8(a)(3) and (4) of the Act.2Wealso agree that Respondent violated Section 8(a)(1)of the Act when Respondent Vice President GaryDeDell threatened to inflict physical injury uponBarnello because Barnello filed a charge with theNational Labor Relations Board and called theState Department of Human Rights in response toRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established polics not tooverrule an administrative law judge's resolutions with respect to credi-bilily unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Sandard Dry Wall Prodwit,Inc., 91 NLRB 544 (1950), enfd 188 F2d 32 (3d Cir. 1951) We hasecarefully examined the record and find no basis for reversing his findings.2 On November 8, 1979, Respondent filed a notice of motion for re-opening of the record alleging that it had obtained new previously lln-available evidence. Specifically, Respondent alleges that (I) Leonard Py-zynski, who was Respondent's "union foreman" and whose whereaboutswere previously unknown, had been located and was capable of testifyingthat he, and not Mary DeDell, discharged Barnellol and (2) Pyzynski'stestimony would prove that Barnello was not discharged because of hisunion activity. Assuming, for the purposes of ruling on Respondent'smotion, that the evidence Respondent now seeks to adduce was presious-ly unavailable, we note that at the hearing Mary DeDell testified that Py-zynski threatened to terminate Barnello but did not assert that Pyyrnskiwas responsible for Barnello's firing and that Respondent did not allegethat Pyzynski's testimony was crucial to its case or request a continuancein order to produce him as a witness. Inasmuch as the AdministrativeLaw Judge not only credited Barnello's version of what occurred at thetime he was fired but found that Mary DeDell did not specifically con-tradict Barnello's testimony in this regard and as Respondent asserts onlyin conclusionary terms what it would attempt to establish through P-zynski's testimony, we conclude that Respondent's motion is withoutmerit and it is, accordingly, denied.251 NLRB No. 2Respondent's refusal to make him an apprenticeprinter and pay him the contract wage rate.32. The complaint also alleges that Respondentviolated Section 8(a)(1) of the Act by (1) interro-gating David Barnello about his union activities;(2) threatening Barnello with loss of employment ifhe joined the Charging Party, herein called theUnion, or sought to be represented by it; (3) threat-ening to move its equipment because of employees'membership in the Union; and (4) granting Barnelloa wage increase to induce Barnello to refrain frompursuing union representation. The AdministrativeLaw Judge failed to make any findings with re-spect to these allegations.As to (1), Barnello testified that in May GaryDeDell approached him in the plant and asked,"Why did you join the Union?" Barnello furthertestified that he replied that he had joined in orderto better himself in the field, to which GaryDeDell did not reply. Barnello also testified that ata later meeting DeDell again asked in a loud voicewhy had he joined the Union and accused him ofjoining for the hospital benefits. Gary DeDell didnot testify at the hearing herein. The GeneralCounsel claims, and we find, that an adverse infer-ence is warranted by Gary DeDell's failure, with-out explanation, to testify. Joseph Horne Co., 186NLRB 754, 759 (1970). Furthermore, Barnello'stestimony is uncontroverted in the record. Thus,based on that testimony, we find that Respondentinterrogated Barnello in violation of Section 8(a)(1)of the Act.As to (2), Barnello testified that also in MayGary DeDell said to him, "Either take the Unionor us" and "The Union cannot find you any jobs inSyracuse." The clear implication of these state-ments was that Barnello would be discharged if hepersisted in his attempt to join the Union. Inas-much as Gary DeDell did not testify, Barnello'stestimony on this issue also stands uncontrovertedon the record. Based on that testimony we findthat Respondent violated Section 8(a)(1) of the Actby coercively threatening Barnello with reprisal forhis union activities.:' Ihe Administratile l.a Judge found that Gary DeDell threatenedBarncllo with physical injury if he did not discontinue his union activi-ties Inasmluchl as DeDell. in making the threat, eplicitly referred to theNational Labor Relations Board and he State Department of HumanRights, we finld that Barnello was Ii fact threatened because he filed acharge with the National Labor Relations Board and called he Statle De-partmeill of Human Rights Nevertheless. it is clear hat Barniell's conriduct constituted protected concilerted activity and therefore the hreats ofharm fr engaging il such acil.ity vslated Sec 8a){l) of the ActMember Pcello finds it unnecessary to decide whether Itarncllo'sfiling f a charge with the Stlte l)epartntil of Human Rights consiltut-ed protected, concerted actisil iasmuch as l)el)ell's threateing re-marks rcferring t his filing a charge with the National l.abor RelatiotnsHoard clearl5iolates Sec 8(a)( 1I of the Act KAUFMAN DEDELL PRINTING, INC.79As to (3), Union Secretary-Treasurer Frank Gra-bowski testified without contradiction that GaryDeDell told him that "if it was necessary for ev-eryone to join the Union he would move the ma-chinery to another place or move it out of thebuilding." We find that this threat to move Re-spondent's operation, which is uncontroverted onthe record, violated Section 8(a)(1) of the Act.Finally, with respect to (4), Barnello testifiedthat in May after he had "joined" the Union hewas given a 25-cent-per-hour raise. He testified fur-ther that he was given another 25-cent-per-hourraise in June and that on his pay envelope waswritten, "Don't tell anybody about this raise inpay."4Barnello then stated that in July when MaryDeDell told him that he was discharged she alsosaid, "I thought that raise in pay would stop youfrom any more Union nonsense." At the hearing,Mary DeDell did not deny Barnello's testimonyand it was not otherwise contradicted. Her failureto disavow Barnello's statement certainly adds cre-dence to his testimony. Locke Insulators, Inc., 218NLRB 653, 656 (1975). Therefore, we find that Re-spondent gave Barnello the June wage increase asan inducement to him to refrain from union activi-ties and thereby violated Section 8(a)(1) of theAct.53. The Administrative Law Judge concluded,inter alia, that the refusal of Respondent to pay em-ployees John Cavanaugh, Harold Schmidt, andDavid Barnello the same wages and benefits asthose employees who were members of the Uniondid not violate Section 8(a)(l) and (3) of the Act,as alleged in the complaint. In reaching this con-clusion, the Administrative Law Judge found that,although these employees performed unit work andwere covered by Respondent's collective-bargain-ing agreement with the Union, Respondent refusedto pay them the contract rates because it had deter-mined that they did not qualify as journeymen orapprentice printers rather than because they werenot members of the Union. The AdministrativeLaw Judge concluded that while Respondent's fail-ure to pay the contract rate to the three nonunionemployees was a breach of contract it was not sta-tutorily proscribed. We disagree with the Adminis-trative Law Judge's conclusion in this regard.The relevant facts, as found by the Administra-tive Law Judge, are as follows:The Union has represented certain of Respond-ent's employees for a number of years undersuccessive collective-bargaining agreements.4 The Administrative Law Judge discussed this latter raise n his Deci-sion but did not make any findings as to whether it was unlawful.5 The General Counsel did not allege that the wage increase grantedto Barnello in May was unlawful and we therefore make no findings re-garding it.During this first half of 1978,6 Respondent em-ployed six men who worked on printing pressesand were covered by the provisions of the thencurrent union contract.7Of these six, four werecalled journeymen and two apprentices; all of themwere paid the wages required by the contract andthey all received the fringe benefits established inthat agreement.In January Respondent shifted employee DavidBarnello, who began work at Respondent in No-vember 1977, from work admittedly outside theambit of the contract to unit work. Also, in the be-ginning of 1978, Respondent hired Harold Schmidtand John Cavanaugh to do unit work. These threemen were paid throughout their subsequent em-ployment at a much lower hourly wage than thecollective-bargaining agreement mandated for unitemployees.The contract contained a union-security clausewhich required current union members to retaintheir membership and new employees to join theUnion after 30 days of employment. However,Schmidt and Cavanaugh never applied for unionmembership and were not advised of their obliga-tions in this regard. These three employees werethe only employees in the bargaining unit whowere not members of the Union; they were also theonly three employees who did not receive thewages and benefits provided for in the contract. InApril, Barnello applied for membership in theUnion and was accepted. The Union thereafterasked Respondent to recognize Barnello's status asan apprentice printer and pay him the contract ratebut Respondent refused on the ground that Bar-nello did not possess sufficient skill to become anapprentice. Barnello has not at any time receivedthe contract rate or been made an apprentice.The General Counsel contends that Respondentviolated Section 8(a)(1) and (3) of the Act bypaying Schmidt, Cavanaugh, and Barnello at a ratesignificantly below the contract rate because theywere not members of the Union. We agree.In this case, the record establishes, the Adminis-trative Law Judge found, and we agree that Ca-vanaugh, Schmidt, and Barnello were in the bar-gaining unit, performed unit work, and were cov-ered by Respondent's collective-bargaining agree-ment with the Union. However, Respondent paidthe contract rate to all union employees in the unitbut paid significantly less to the three nonunionemployees in the unit.There can no doubt that Respondent laboredunder the misapprehension that only union mem-6 All dates hereinafter are 1978 unless otherwise indicated.I The agreement in existence at that time was effective front February15, 1977. o Fehruary 1980 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDbers are entitled to be paid the contract rate andwas accordingly adamantly opposed to any attemptby these three employees to join the Union. Re-spondent's open hostility to union representationfor these employees is demonstrated by its numer-ous and serious unfair labor practices which it un-dertook as soon as it learned that one of them, Bar-nello, had sought aid from the Union. Thus, Re-spondent interrogated and threatened Barnellowhen he expressed interest in joining the Unionand threatened to move the plant "if it was neces-sary for everyone to join the Union" (clearly indi-cating a cavalier approach to the contract's union-security clause). When this conduct proved unsuc-cessful in persuading Barnello to abandon his ef-forts to obtain representation by the Union, Re-spondent gave Barnello two pay raises. However,Barnello filed charges with the National Labor Re-lations Board, whereupon Respondent threatenedhim with physical injury and, finally, dischargedhim.It is clear from the foregoing that Respondentbelieved that only union members were entitled tobe paid the contractual wage. Consequently, Re-spondent was determined not to pay that rate toemployees who were not members of the Union,while at the same time denying those employeesthe opportunity to join the Union and thus becomeeligible, in Respondent's view, for the higher wagerate. Under these circumstances, we find that Re-spondent, by refusing to pay Cavanaugh, Schmidt,and Barnello the contractual wage to which theywere entitled by virtue of their membership in thebargaining unit covered by the collective-bargain-ing agreement, discriminated against them in viola-tion of Section 8(a)(3) and (1) of the Act.8THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Having found that Respondent violated Section8(a)(1) and (3) of the Act by failing to pay HaroldSchmidt, John Cavanaugh, and David Barnello thewage rate provided for in the collective-bargainingagreement and by denying them the fringe benefitsprovided for in said contract, we shall order thatRespondent make whole Harold Schmidt, John Ca-vanaugh, and David Barnello for any loss of pay orother benefits they may have suffered by reason ofRespondent's discrimination against them. Said8 Rockaway Vews Supply Co., Inc., 94 NLRB 1056 (1951); Meycr Bros.of Missouri, Inc., 151 NLRB 889, 901 (1965): and'arranganserr RestaurantCorp., 243 NLRB No. 30 (1979).backpay (with respect to Barnello, up to the dateof his discharge) shall be computed in the mannerestablished by the Board in Ogle Protection Service,Inc., 183 NLRB 682 (1970). The interest on back-pay shall be computed in the manner set forth inFlorida Steel Corporation, 231 NLRB 651 (1977).9Having found that Respondent violated Section8(a)(1), (3), and (4) by discharging David Barnello,we shall order that he be offered immediate andfull reinstatement to his former position or, if suchposition no longer exists, to a substantially equiva-lent position without prejudice to his seniority andother rights and privileges previously enjoyed, andmake him whole for any loss of earnings he mayhave suffered by reason of the unlawful discharge.Said backpay shall be computed on a quarterlybasis as established by the Board in F W. Wool-worth Company, 90 NLRB 289 (1950). The intereston backpay shall be computed in the manner setforth in Florida Steel Corporation, supra. Upon the foregoing findings of fact and upon theentire record in the case, we make the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, KaufmanDeDell Printing, Inc., Syracuse, New York, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discriminating in regard to terms and condi-tions of employment of employees by failing togrant them the wages and benefits provided for inthe collective-bargaining agreement with SyracusePrinting and Graphic Communications Union,Local 66, because of the employees' membership orlack of membership in that labor organization.(b) Discharging or in any other manner discrimi-nating against employees because they engage inunion activities or file charges with the NationalLabor Relations Board.(c) Threatening to inflict physical injury on em-ployees because they filed a charge with the Na-tional Labor Relations Board and called the StateDepartment of Human Rights.(d) Interrogating employees about their union ac-tivities.(e) Threatening employees with loss of employ-ment if they joined the Union or sought to be rep-resented by it.~ Sc, generally, Imi Plumbing &d eating Company, 138 NIRB 716(1962)Am See fl 9. KAUFMAN DEDELL PRINTING. INC.81(f) Threatening to move its plant because of em-ployee membership in the Union.(g) Granting employees a wage increase toinduce them to refrain from union activities.(h) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collec-tively through representatives of their own choos-ing, and to engage in other concerted activities forthe purpose of collective bargaining or othermutual aid or protection, or to refrain from anyand all such activities.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Offer David Barnello immediate and full rein-statement to his former position or, if such positionno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or otherrights and privileges previously enjoyed.(b) Make Harold Schmidt, John Cavanaugh, andDavid Barnello whole for any loss of pay or anybenefits they may have suffered by reason of Re-spondent's discrimination against them, in themanner prescribed in "The Remedy" sectionherein.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its place of business in Syracuse, NewYork, copies of the attached notice marked "Ap-pendix."iCopies of said notice, on forms pro-vided by the Regional Director for Region 3, afterbeing duly signed by its representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by it toinsure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.i ' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discriminate against our em-ployees in regard to terms and conditions ofemployment by failing to grant them thewages and benefits provided for in the collec-tive-bargaining agreement with Syracuse Print-ing and Graphic Communications Union,Local 66, because of the employees' member-ship or lack of membership in that labor orga-nization.WE WILL NOT discharge our employees forengaging in union activities or for filingcharges with the National Labor RelationsBoard.WE WILL NOT threaten to inflict physicalinjury on our employees because they filed acharge with the National Labor RelationsBoard and/or called the State Department ofHuman Rights.WE WILL NOT interrogate our employeesabout their union activities.WE WILL NOT threaten our employees withloss of employment because they join theUnion or seek to be represented by it.WE WILL NOT threaten to move our plantbecause of employee membership in SyracusePrinting and Graphic Communications Union,Local 66, or any other labor organization.WE WILL NOT grant our employees a wageincrease to induce them to refrain from unionactivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights to self-organi-zation, to join Syracuse Printing and GraphicCommunications Union, Local 66, or anyother labor organization, to bargain collective-ly through representatives of their own choos-ing, and to engage in other concerted activitiesfor the purpose of collective bargaining orother mutual aid or protection, or to refrainfrom any and all such activities.WE WILL offer David Barnello immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantially 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDequivalent position, without prejudice to hisseniority or other rights and privileges previ-ously enjoyed.WE WILL make John Cavanaugh, HaroldSchmidt, and David Barnello whole for anyloss of pay they may have suffered as a resultof the discrimination against them, with inter-est.KAUFMAN DEDELL PRINTING, INC.DECISIONSTATEMENT OF TIHE CASETHOMAS A. Ricci, Administrative Law Judge: A hear-ing in this proceeding was held at Syracuse, New York,on August 27, and 28, 1979, on complaint of the GeneralCounsel against Kaufman DeDell Printing, Inc., hereincalled the Respondent or the Company. The complaintissued on December 22, 1978, based on a charge filed onJune 28, 1978, by Syracuse Printing and Graphic Com-munications Union, Local 66, herein called the Union.The issues are whether the Respondent violated Section8(a)(1), (3), and (4) of the National Labor Relations Act,herein called the Act, by discriminating against employ-ees in their conditions of employment. Briefs were filedby the General Counsel and the Respondent.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTKaufman DeDell Printing, Inc., is engaged in the busi-ness of providing and performing commercial job print-ing, including books, business stationery, business formsand services, and related services, at its place of businessin the city of Syracuse, New York. During the 12-monthperiod preceding issuance of the complaint the Respond-ent manufactured, sold, and distributed from this one lo-cation products valued in excess of $50,000, of whichproducts valued in excess of $50,000 were shipped di-rectly to States other than New York. I find that the Re-spondent is engaged in commerce within the meaning ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. A Picture of the CaseThe basic theory of illegality, both as alleged in thecomplaint and as articulated by the General Counsel atthe hearing and in his post-hearing brief, can only beevaluated coherently if at first the basic facts are set outclearly. The Respondent runs what its president called a"commercial job shop printing business."l A group of itsemployees have for many years been represented by theCharging Party herein, Union Local 66, under successivewritten collective-bargaining agreements. Six men, all ofwhom worked on printing presses of one kind or an-other, were at work during the first half of 1978 andcovered by the provisions of the current union contract.Of these six, four were called journeymen and two ap-prentices; all of them were paid wages as called for inthe contract and they all received the fringe benefits setout in that agreement.In the beginning of 1978 the Respondent hired twomen-Harold Schmidt and John Cavanaugh. Also inJanuary 1978 it shifted another employee-David Bar-nello-from one kind of work, admittedly outside theambit of the Union's contract, to other duties. Thesethree men were paid-throughout their subsequent em-ployment-at a much lower hourly wage than the col-lective-bargaining agreement mandated for whatever em-ployees might be covered by the language of the agree-ment. Barnello was discharged on July 5, 1978. Defer-ring for the moment the arguments that are advanced,and the conflicting factual contentions asserted, twomore facts can be stated clearly. The General Counselasserts that the Respondent committed two unfair laborpractices: (1) The discharge of Barnello in July, and (2)the payment for work performed at a rate below thecontract terms to Schmidt, Cavanaugh, and Barnellofrom January 1978 until July 1978. Beyond this there issome confusion in the pleadings and in the transcript.B. Disparate Treatment of Employees Doing WorkCovered by a Single Collective-Bargaining AgreementMuch of the ambiguous testimony given at the hearingstemmed from the wording of the union contract in thiscase. There is no bargaining unit description, as collec-tive-bargaining agreements under this statute are sup-posed to have. Indeed there is no clear description ofjobs, so that the incumbents at one time or another couldunderstandably be identified. Instead, what is said tospell out the so-called unit employee coverage, reads asfollows:It is understood that this contract applies to theUnion pressrooms operated by the Employer, andthat the jurisdiction of this contract extends over allprinting presses employed, in said pressrooms, in-cluding, but not limited to gravure, offset and letter-press printing presses and associated devices (allwork in connection with offset and dycril platemak-ing, including camera operation, all darkroom work,stripping, layout, opaquing and platemaking).The contract also contains the usual union-securityclauses-current union members to retain their member-ship and new employees obligated to become membersafter 30 days of employment.At the time of the hearing the business was shut down because offinancial difficulties, but that is a matter that relates to the compliancestage of the proceeding only. KAUFMAN DEDEI., PRINTING, INC.83Schmidt and Cavanaugh never applied for union mem-bership and no one on behalf of the Union ever askedthem to, or even approached the Company to say theyshould not be permitted to work because their 30 dayswere up. Right here the first distracting phrase, appear-ing in the complaint, emerges. It says: "Since on orabout December 28, 1977, Respondent has paid lowerwages and benefits to nonunion pressmen than to press-men who are members of and represented by theUnion." With both Schmidt and Cavanaugh never indi-cating any desire to join the Union, what has "union" todo with their pay? Schmidt first came to work on De-cember 28. Was the Respondent obligated to deal withhim as a union member during the first 30 days? Again:What did "union" have to do with that man then?Frank Grabowski, secretary-treasurer of Local 66, as awitness, again and again spoke of "union work." What is"union" work? If it means only a "union" man can dothe work covered by the contract, the agreement be-comes a closed-shop contract, and therefore illegal. Isthat what Grabowski was saying? The confusion goeson. When a collective-bargaining agreement says it "ap-plies to the union presses," and that the "jurisdiction" ofthe contract extends over "printing presses," one askswhether it is the presses, the machines themselves, thatare represented. Still from Grabowski's testimony:Q. Were there a ci ployees, who, as you readthis contract, were covered by the contract, shouldhave joined, as the contract required, but who, nev-ertheless, did not become Union members'?A. Yes.Q. Can you name those employees?A. Yes .Harold Schmidt and John Cavan-augh.As will appear clearly below, both these men were doingthe kind of work which the contract-comprehensivelyread-was intended to cover. And, while Grabowski.who does not work in this shop, said he never learneduntil after the events that Schmidt and Cavanaugh wereso employed, surely the chapel chairman, who was infact the union steward in the shop, must have known it.The presses are all in the same room, and the unionagent worked right there every day. If he did not com-plain of the two men being paid below the contract rate,or about their not becoming union members. What be-comes of the contention that the Company unlawfullydiscriminated against them?C. Breach of Contract as Distinguished FromDiscrimination Based on Union AnimusThe distracting use of words is best illustrated in thecase of Barnello. The contract then in effect providedthat all employees would be classified as either journey-men or apprentices; the wages set out for the spring of1978 called for varying weekly pay depending upon thedifferent kinds of presses in the shop. According towhich particular machine was involved, the rates variedbetween $218 and $284 for a 37-1/2-hour week. Barnellowas being paid $3 per hour. This means that, even if itbe assumed he was doing the lowest skilled work, he wasbeing underpaid at least by $105.50 per week, for 37-1/2times $3 equals $112.50. The same formula applies toSchmidt. who was also receeiviig $3 per hour. Cavan-augh was being paid $4 per hour; his measure of under-payment therefore was $78 per 37-1/2-hour week.Because he was being so underpaid, and because healso was not receiving the fringe benefits called for inthe contract, in April Barnello applied for membership inthe Union, was accepted, and had the Union formallyask the Company to recognize his status as an appren-tice On behalf of the Respondent, Mary DeDell. presi-dtent, and her son Gary DeDell, vice president, refusedto agree that Barnello acquire apprenticeship standingunder the contract. There were several meetings. on hisquestion, between union and company represcnllttives.'Ihe essential burden of the testimony of Grahowski. forthe Union. is that he tried to convince management Bar-nello was qualified to become an apprentice and that hiscapability gave promise of success in the trade Mrs D)e-Dell's story is that she simply did not believe Barnellowas good enough to become a printer. As a defense \xit-ness she leaned heavily upon a provision in the contractwhich says there could not be more than two apprenticesat a time in this shop anywvay; there were already t5xo.Nothing could he clearer on this record but that the dis-agreement between the parties was over the questionwhether Barnello had enough skill, as or as IOt per-sonally qualified for the job he held.But as they talked at the hearing. the General Coun-sel's witnesses, both Grabowski and Barnello, kept para-phrasing the dispute in terms of Barnello's union meni-bership or nonmenmbership. Grabowski said: "ie [Bar-nello] was not covered because he was not a member ofthe union." It was purely a conclusionary statement in-tended to spell out an unfair labor practice by the Re-spondent.2If the work Barnello was doing was in factcovered by the intendment of the contract-however itreads-membership in the Union had nothing to do withit at all. Later Grabowski said he reminded the Compa-ny, in one of the meetings, that "all people working inthe jurisdiction of the contract in the shop had the rightto join the Union." But this is not what the participantsin the joint meetings were talking about. If Barnello hada right to join the Union because of what ever work hewas doing, why did Grabowski strive, as he admitted hedid, to sell the man's work qualifications to the Compa-ny? Since when has a man's right to join a union depend-ed on his relative work skill?The distortion of the facts continues in the GeneralCounsel's brief. The Company's first reaction of the sug-gestion that Barnello rise to apprenticeship status as ina letter dated May 8. The General Counsel paraphrasesthe letter as Mrs. DeDell's "disapproval of Barnello join-ing the Union." This is not what the letter says. It readsinstead: "We feel that David J. Barnello is not reads for-I ce ' paper and .%f11[l l)c/lvcrccr' tni o/ , };,L- a/R,;,,v.o. a.V ' Supprl (;np-it;. Ins.. '14 N1 Rti Il5t I t151). ltcrc Oh -tS 11cil\·.,s Iltrallld l ld 1U;u I llO il Cnllembt'' .:idi I Lt'l I;lllll; llht'1 dIhc i l, ,I thllrt' .oMrk. OUl'ct liC Co11 .1lC 11) I't pali J II ssi I 'l 'ak s.tlu .I c bchc.lilt ,tthei r ,,pC .lil ,,d lt is la i I/J, ll } her, ,I ihe Sc ti 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDan apprenticeship into the Union, as he has only workedon a printing press for the total time of two (2) months."Following this, at their next meeting on the subject,Grabowski arrived with three letters of recommenda-tions each attesting, by an experienced pressman, thatBarnello "was qualified, and should be given an opportu-nity to serve an apprenticeship ..." Mrs. DeDell an-swered she would consider this but had still not made upher mind as to the man's ability. There is no basis on thisrecord for the conclusion, set out in the brief, that themeeting was spent discussing "the Respondent's opposi-tion to Barnello's joining the Union."Apart from the issue presented by Barnello's later dis-charge, I think the real question to be decided in connec-tion with this first part of the case is whether the work,which Barnello, Schmidt. and Cavanaugh were doing,was or was not covered by the collective-bargainingagreement. At the two meetings with the union agents,the management people never once defended their refus-al to grant Barnello apprenticeship status on the groundhe was working outside the coverage of the contract. Allthey said was he was not "qualified." At the hearingMrs. DeDell at times contended Barnello did not workon the particular machines listed in the contract. Shecalled one of the presses a "duplicator," and tried toliken it to an office xerox machine. She was unconvinc-ing. In fact, her very letter o'May 8, already quoted, isthe clearest admission he was working on a printingpress. This was the Respondent itself saying the man'swork fell within the substantive coverage of the con-tract.As I consider the totality of her testimony, I find it afact Barnello, as well as the other two men, were intruth doing work covered by the contract. What Mrs.DeDell was really saying was that the particular assign-ments given Barnello required much less skill than thework done by the other employees, brought much lessincome to the Company, and therefore were not deserv-ing of the contract pay scale. "The journeymen neverworked on the presses that Barnello worked on." "Wehad government contracts and they had to be donequickly for Rome Air Force Base because they had to beback in their hands to send out to different parts of thecounty to direct the man how to do operations. So thatis why we had these quicky presses that did not needquality work done." The following question was put toMrs. DeDell by company counsel:Q. You testified that you made a statement thathe wasn't ready to join the Union.A. Yes....Q. Why did you say that?A. Well, there was too much waste in the workthat he did, which affects production, plus it iscostly.And finally, asked what was the difference between thework Barnello did and what the regular journeymen did,Mrs. DeDell said: "It didn't have to be quality work. Itdidn't take long to make ready. We called it schlockwork; dead time. That was what Schmidt, Cavanaughand Barnello did."3Having agreed in writing with the Union to pay an es-tablished wage scale to employees doing work coveredby the contract, it was too late in the spring of 1978 forthis Respondent to pick and choose which among itscurrent complement deserved the full scale and whichdeserved only a lesser amount. Barnello and the othertwo men as well were doing contract work, however,much it may have fallen in the schlock class. The Re-spondent breached the contract when it paid them less.But a contract violation by employers is not an unfairlabor practice under their statute. Restated in terms ofdispassionate reality: The reason why the DeDells paidBarnello $3 instead of over $5 an hour was not becausehe was " not a union member" (the complaint language),but because they thought him too poorly qualified forthe higher rate. Such reasons, or such motivations fordiscrimination, have nothing to do with statute. For re-dress against such treatment employees go to arbitration,if the contract so provides, or they go to the local civilcourts. I find, on the total record, that the probative evi-dence does not support the complaint allegation that theRespondent underpaid these three men because theywere not members of the Union. I shall therefore recom-mend dismissal of this part of the complaint.D. The Discharge of BarnelloIn view of what has thus far been stated, the first im-portant fact to be noted about Barnello's discharge isthat the Respondent did not dismiss him because hewanted more money. No such defense is advanced. Infact, at the hearing the Respondent's sole witness articu-lated no reason at all for the discharge. In his brief,counsel for the Respondent says it was because he dis-obeyed an order to work on Monday, July 3, before theJuly 4 holiday.The second and last meeting between union and com-pany agents over Barnello's attempt to be called an ap-prentice took place on May 18. The Company held fastto its refusal. On June 28 the Union filed the chargeagainst the Respondent, accusing it of unfair labor prac-tices in its discrimination against Barnello. Grabowskialso advised Barnello to call a man named Dave Quintry,of the State Department of Human Rights, to seek helpthere on the same problem. Barnello did, during themorning of June 30, and with Quintry not in his office,left word for Quintry to call him, Barnello, at the Re-spondent's shop. An hour and a half later, while he wasat work, Barnello was approached by both Mrs. DeDelland her son Gary. Mrs. DeDell asked who was Quintry,and her son answered: "[lit was a guy from the HumanRights." Gary then said, according to Barnello's uncon-tradicted testimony: "If you give my mother any moretrouble with the National Labor Relations Board orHuman Rights, I will kill you."Also during June, Barnello was given a 25-cent-per-hour raise. He first learned of the increase when he re-:' Ihi Joys of Yiddish, by Leo Rosten, the word "schlock" is defined as"A shoddy, cheaply made article " KAUFMAN DEDELL PRINTING, INC.ceived his weekly pay; on the envelope was written anote reading: "Don't tell anybody about this raise inpay."On Monday, July 3, none of the printing press employ-ees who, according to the Respondent, were in fact cov-ered by the contract, were scheduled to work. Barnellotoo did not work that day. When he arrived on Wednes-day, July 5, his card was missing from the rack and hewas fired. He testified that when telling him he wasthrough Mrs. DeDell said: "I thought that raise in paywould stop you from any more Union nonsense." Hewas given no other reason for the discharge.Analysis and ConclusionWhen Barnello turned to the Union for help to obtainthe higher pay he thought he was entitled to be paid, hewas for the least engaged in collective and union activi-ty. The pressroom complement of six men was a union-ized group, and the group was certainly engaged in thatjoint action which the statute was intended to protect. Itis one thing to pay a man less than the agreement callsfor, but it is something else again to punish a man fortrying to better his conditions of employment via thefundamentally protected collective activity route. Absenta convincing, affirmative story proving some unrelatedand lawful reason for the discharge, the testimony setout above establishes without question that the underly-ing motive in this case wa., retaliation in resentmentagainst the man's joining his fellow employees within theUnion. While Mrs. DeDell said, at the hearing, that shenever threatened to fire Barnello for any union activity,she did not deny having said, at the critical dischargemoment, that she resented the printer's union activity assuch. And the threat by the company vice president tohurt Barnello in some fashion because he had filed aLabor Board charge, as well as gone to the HumanRights office, is absolutely credible. Mrs. DeDell didrecall having asked Barnello that day why had he calledthe Human Rights agency.Against this clear evidence of illegal motive, I find theRespondent's belatedly asserted defense of just cause un-convincing. Barnello testified that two or three times, inthe course of his employment, he did refuse to workovertime. He also said that on one occasion, a Saturdaybefore the events, Mrs. DeDell told him to come in onSaturday, and that if he did not he would be discharged.Barnello did come to work that day. Barnello continuedto testify that, a week before the Fourth of July week-end, Leonard Pyzynski, the foreman, told him therewould be no work on July 3, Monday, and that he there-fore made other plans for the following weekend. OnFriday, June 30, still according to Barnello, Pyzynskiasked him to come in on Monday, and when he said hehad made other plans, the foreman answered. "Youreally should work, but if you can't, Harold Smith wouldcome in." I believe all this about Pyzynski, because hedid not testify at all.When I add to the foregoing the fact none of the"union" men in the pressroom worked that day, and thefact that Barnello's work, like theirs, was also printingpress work, I find the assertion, now advanced, that Mrs.DeDell's real reason for the discharge was the refusal towork that day, insufficient as a defense to the prima Jaciecase of illegally discriminatory discharge. I find, on thetotal record, that the Respondent discharged Barnello onJuly 5, 1978, in violation of Section 8(a)(1), (3), and (4)of the Act.4I also find that by Gary DeDell's threat toinflict physical injury upon Barnello if he did not discon-tinue his union activities the Respondent violated section8(a)(1).IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCI USIONS OF LAW1. By discharging David Barnello for engaging inunion activities, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and (4) of the Act.2. By the foregoing conduct and by threatening to in-flict physical injury upon employees for engaging inunion activities, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.3. The aforesaid labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]A4 41eluia Cuvhion Co., 221 NLRBH 99 (1975)85s